PER CURIAM.
One of the defendants pleaded that the note sued upon was diverted from the purposes for which she gave her indorsement, and the other defendant pleaded that it was given for a gambling debt. There was satisfactory evidence given in support of each of these defenses, and of the further fact that the plaintiff did not receive the note in good faith or for value, but that it was still the property of the original holder, to whom it had been given for a gambling debt. Judgment affirmed, with costs.